JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-13-00917-CR

                          KEITH LADALE WILSON, Appellant

                                          V.

                           THE STATE OF TEXAS, Appellee

                  Appeal from the 411th District Court of Polk County.
                                  (Tr. Ct. No. 22281).

       This case is an appeal from the final judgment signed by the trial court on August
22, 2013. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that this decision be certified below for observance.

       Judgment rendered August 25, 2015.

       Panel consists of Justices Jennings, Higley, and Huddle. Opinion delivered by
Justice Jennings. Justice Huddle, concurring.